DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 8/5/2021, is acknowledged. Claims 1 and 3 are amended. Claims 5 – 6 are newly entered. Claims 1 – 6 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/174605 (“Lee”; US 2017/0051378 cited herein as English translation, both cited in IDS of 08/06/2018 and of record) in view of US 2012/0305144 (“Okamoto”) and US 2010/0003540 (“Koseki”; of record).
Regarding claim 1, Lee teaches a high-strength, cold rolled steel sheet ([0015], L 1-2) comprising a chemical composition ([0015], L 3-8) that is compared to the claimed composition in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding the closed composition of the instant claim, the Examiner notes that Lee requires only the elements listed on the Table above. Other elements may be optionally added, but as they are not required (see [0044]-[0056]), they do not preclude Lee from meeting a closed composition. Thus, Lee sufficiently teaches the closed composition of the instant claim.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 
It is noted by the Examiner that Lee teaches a composition in terms of weight percentage while the instant application claims a composition in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between the two units, and would expect the compositions to overlap in the same manner as presented when converted to the same unit.
Moreover, Lee teaches that the steel sheet has a microstructure which may include, by area fraction, 5% or less of polygonal ferrite having a minor axis to major axis ratio of 0.4 or greater, 70% or less of acicular ferrite having a minor axis to major axis ratio of 0.4 or less, 25% or less (excluding 0%) of acicular retained austenite, and a remainder of martensite ([0015], L 9-14). The Examiner asserts that this results in a total of 0-75% ferrite, 0-25% retained austenite, and a remainder (0-100%) of martensite.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the microstructure taught by Lee overlaps that of the instant claim for each claimed phase of ferrite, martensite, and retained austenite.
Moreover, Lee teaches that the steel sheet has a tensile strength of 780 MPa or more ([0019]; [0110]), and provides a majority of inventive examples of steel sheets having tensile strength upwards of 900 MPa (Table 2, Inventive Examples 4-15).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 
Moreover, Lee teaches that the steel sheet has an excellent elongation percentage ([0110]). Additionally, Lee provides several inventive examples of steel sheets having an elongation percentage upwards of 20% (Table 2, Inventive Examples 1-5 & 9-10). Thus, as the inventive examples as a whole depict an elongation percentage range which encompasses or overlaps the claimed range of 20% or more, a prima facie case of obviousness exists (MPEP 2144.05 I).
Lee does not explicitly teach that a mode of the crystal grain circularity of the retained austenite is 0.6 or less, the mode of the crystal grain circularity being a class value corresponding to the maximum number of crystal grains in a distribution of crystal grain circularity of the retained austenite is represented by a histogram with a class range of more than 0.1 x (n - 1) and 0.1 x n or less and a -2-Attorney Docket No. 18P0050Application No. 16/075,750class value of 0.1 x n where n is an integer from 1 to 10, and circularity of each crystal grain of the retained austenite is calculated according to the following formula: circularity = 4πS/L2 where S is an area of the crystal grain of the retained austenite, and L is a perimeter of the crystal grain of the retained austenite.
However, Lee does teach generally that the retained austenite is acicular and is advantageous in securing strength and ductility ([0059]-[0060]). The Examiner notes that the retained austenite being “acicular” i.e. needle-like would suggest to an ordinarily skilled artisan that the crystal grain circularity of this austenite is low, and most likely falls within or at least overlaps/encompasses the claimed range of 0.6 or less. 
Even further, Lee is silent as to the yield ratio of the steel sheet. It is noted by the Examiner that there is no definition of what constitutes a “yield ratio” present in the instant specification, or clarified in Applicant’s remarks. However, if a “yield ratio” is taken to be the ratio between yield 
The Examiner notes that the aforementioned yield ratio of 68%, which may be calculated from other properties given in an inventive example of Lee, does not constitute an upper bound on the range of yield ratios which may be possible in the steel taught by Lee. Lee does not disclose any information directly relating to yield ratio of the steel. However, the Examiner notes this to reiterate that the stated properties of Lee and those of the instant application are substantially similar to each other, the main difference between Lee and the instant application being the omission of some properties in Lee which are explicitly stated in the as-filed disclosure of the instant application and/or explicitly claimed in the instant claims, such as both of 1) mode of the crystal grain circularity of the retained austenite, and 2) yield ratio of the obtained steel.
Additionally, Lee teaches a similar manufacturing method for the steel sheet as is disclosed in the instant specification: Lee teaches initially reheating a steel slab satisfying the above-mentioned component composition at 1000°C to 1300°C ([0071]); the instant specification discloses initially heating a slab to 1100°C or more and 1200°C or less (Instant Application: [0034], L 19-20).
Lee teaches hot-rolling the steel slab to a finisher delivery temperature of 800°C to 950°C ([0074]); the instant specification discloses hot rolling the slab to a finisher delivery temperature of 850°C or more and 950°C or less (Instant Application: [0034], L 20-21).
Lee teaches coiling the hot-rolled steel sheet at a temperature of 750°C or less ([0077]), which would thus require cooling to a temperature of 750°C or less; the instant specification 
Lee does not explicitly teach the cooling rate at which the steel is cooled between hot rolling and coiling steps.
Okamoto teaches a method for producing a cold-rolled steel sheet ([0027]; [0107]), which largely comprises the same method steps as both Lee and the instant application ([0027]; [0108]-[0124]), done on a steel having a substantially similar composition to both Lee and the instant application ([0020]; [0041]-[0062]). Okamoto teaches that between the conclusion of a hot-rolling step and the initiation of a coiling step, the steel sheet is cooled to 650°C or below ([0111], L 1-4), at a preferable cooling rate of 40-120 °C/s ([0112], L 1-5). Okamoto teaches that this cooling rate range is preferable as it is high enough to prevent generation of a pearlite phase which may adversely affect material properties, and low enough to ensure a stable material as cooling end-point temperature variations are insignificant ([0111], L 7-14).
It would have been obvious to an ordinarily skilled artisan to incorporate the cooling rate of 40-120 °C/s to coiling temperature as taught by Okamoto into the method taught by Lee. Cooling at such a rate prevents generation of a pearlite phase which may adversely affect material properties, and ensures a stable material as cooling end-point temperature variations are insignificant.
The Examiner asserts that the cooling rate taught by Lee in view of Okamoto (40-120 °C/s) overlaps substantially with the disclosed cooling rate (50°C/s or more).

Lee does not explicitly teach a step of water cooling the steel sheet to 100°C or less after coiling. However, Lee does teach steps of pickling ([0080], L 1-2) and cold-rolling ([0080], L 2-4) that are conducted after coiling. An ordinarily skilled artisan would expect these steps, in particular the cold-rolling step, to be conducted at room temperature, which would certainly be below 100°C. Thus, it would be expected that the process taught by Lee must implicitly include a step of cooling to less than 100°C after coiling. 
Regarding the cooling after coiling being water cooling, Koseki teaches that when a cooling method other than water cooling, such as mild cooling, is employed when cooling a steel product, both strength and ductility are lowered (see Koseki: [0162]).
It would have been obvious to an ordinarily skilled artisan to water cool when cooling the steel sheet after coiling, a step which is implicitly taught by Lee. It is known in the art that water cooling provides enhanced strength and ductility to a processed part over other cooling techniques, such as mild cooling.
Lee teaches pickling the coiled hot-rolled steel sheet ([0080], L 1-2); the instant specification discloses pickling the hot rolled sheet after water cooling (Instant Application: [0034], L 25).
Lee teaches cold rolling the coiled and pickled hot-rolled steel sheet ([0080], L 2-4); the instant specification discloses cold rolling the hot rolled sheet to obtain a cold rolled sheet after pickling (Instant Application: [0034], L 25-26).
Lee teaches annealing the cold rolled sheet at a temperature of Ac3 or more ([0085]); the instant specification discloses annealing the cold rolled sheet at 730°C or more and 820°C or less 
Lee teaches cooling the sheet after first annealing ([0085], L 3); the instant specification discloses cooling the cold rolled sheet to a temperature range of 300°C or more and 500°C or less after annealing (Instant Application: [0034], L 27-28).
Lee teaches annealing the sheet for a second time between the Ac1 and Ac3 temperatures ([0088]) and maintaining for 2 minutes or less ([0090], L 7-8); the instant specification discloses after cooling, performing an overaging treatment of holding the cold rolled sheet in 25the temperature range of 300°C or more and 500°C or less for 100 s or more and 1000 s or less (Instant Application: [0034], L 28-31). It is noted by the Examiner that Lee teaches inventive examples wherein the second annealing temperature is set at 440°C (Table 2, All Inventive Examples, “Reheating Temperature”).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the steel sheet taught by Lee as modified by Okamoto and Koseki would possess both 1) a mode of crystal grain circularity of retained austenite according to the formula of the instant claim and represented by a histogram, and 2) a yield ratio as claimed or in amounts thereof to obviate the claimed properties due to overlapping ranges, absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition, properties, and manufacturing method between the steel sheet taught by Lee in view prima facie expected that the steel sheet taught by Lee would possess a tensile strength, and total elongation as claimed or in amounts thereof to obviate the claimed properties due to overlapping ranges, absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition, properties, and manufacturing method between the steel sheet taught by Lee in view of Okamoto and Koseki and that disclosed in the instant application and in the instant claim.
Regarding claim 2, Lee teaches that the steel sheet may also be hot-dip galvanized ([0016]; [0066]). An ordinarily skilled artisan would appreciate such a process to result in a galvanized layer on a surface of the steel sheet.
Regarding claim 5, Lee is silent with respect to the crystal grain size of the retained austenite present in the steel. It is noted that Applicant has defined the term “crystal grain size” as being the minor axis length of a crystal grain (Instant Application: [0033]). However, upon review of Fig. 4 of Lee, which represents the microstructure of an inventive example steel of Lee, it can be concluded that the retained austenite grains present in the steel of Lee have a crystal grain size of greater than 10 nm, referencing the scale of the image. Fig. 4 of Lee is presented on the following page for convenience:

    PNG
    media_image2.png
    578
    647
    media_image2.png
    Greyscale

The retained austenite is represented by the darker shaded regions of the Fig. 4 shown previously, which when referenced to the scale in the bottom right corner of the figure, are clearly larger than 10 nm, or 1/100th the size of the scale (1 μm, or 1000 nm). Further, the microstructure imaged in Fig. 4 of Lee is extremely similar to the microstructures imaged in Figs. 4A-4B of the present application, which represent the microstructure of an inventive example steel of the instant application. Fig. 4A of the present application is presented on the following page for convenience:

    PNG
    media_image3.png
    647
    668
    media_image3.png
    Greyscale

Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the steel sheet taught by Lee as modified by Okamoto and Koseki would possess a retained austenite grain size as claimed or in amounts thereof to obviate the claimed properties due to overlapping ranges, absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition, properties, and manufacturing method between the steel sheet taught by Lee in view of Okamoto and Koseki and that disclosed in the instant application and in the instant claim, as well as the substantial similarity 

Regarding claim 3, Lee teaches a method of producing a high-strength cold rolled steel sheet ([0017], L 1-3), the method comprising: heating a steel slab at 1000°C to 1300°C ([0071]); hot-rolling the steel slab to a finisher delivery temperature of 800°C to 950°C ([0074]); coiling the hot-rolled steel sheet at a temperature of 750°C or less ([0077]), which would thus require cooling to a temperature of 750°C or less; pickling the coiled hot-rolled steel sheet ([0080], L 1-2); cold rolling the coiled and pickled hot-rolled steel sheet ([0080], L 2-4); annealing the cold rolled sheet at a temperature of Ac3 or more ([0085]); cooling the sheet after first annealing ([0085], L 3); and annealing the sheet for a second time between the Ac1 and Ac3 temperatures ([0088]) and maintaining for 2 minutes or less ([0090], L 7-8).
The Examiner notes that the slab heating temperature (1000-1300°C), hot-rolling finisher delivery temperature (800-950°C), cooling temperature (750°C or less), coiling temperature (750°C or less), and maintaining time of the second heat treatment (2 minutes or less) taught by Lee overlap, fall within, or encompass those claimed in the instant claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists.
It is noted by the Examiner that Lee teaches inventive examples wherein the second annealing temperature is set at 440°C (Table 2, All Inventive Examples, “Reheating Temperature”), the sheet is cooled to a temperature of 350°C after the first annealing heat treatment (Table 2, Inventive Examples 2-3, 5, 8, 10, 12, 14-15, “Cooling Temperature”), and the second annealing temperature is set at 790°C (Table 2, All Inventive Examples, “Annealing prima facie obvious that the temperature ranges taught by Lee for the first and second annealing heat treatments, and the temperature which the steel is cooled to between heat treatments, overlaps with the ranges claimed in the instant claim.
Lee teaches that the steel slab that is initially heated has a composition ([0015], L 3-8) that is compared to the composition of the steel slab of the instant claim in Table 2.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding the closed composition of the instant claim, the Examiner notes that Lee requires only the elements listed on the Table above. Other elements may be optionally added, but as they are not required (see [0044]-[0056]), they do not preclude Lee from meeting a closed composition. Thus, Lee sufficiently teaches the closed composition of the instant claim.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Lee overlaps that of the instant claim for each claimed element.
It is noted by the Examiner that Lee teaches a composition in terms of weight percentage while the instant application claims a composition in terms of mass percentage. The Examiner 
Lee does not explicitly teach the cooling rate at which the steel is cooled between hot rolling and coiling steps.
Okamoto teaches a method for producing a cold-rolled steel sheet ([0027]; [0107]), which largely comprises the same method steps as both Lee and the instant application ([0027]; [0108]-[0124]), done on a steel having a substantially similar composition to both Lee and the instant application ([0020]; [0041]-[0062]). Okamoto teaches that between the conclusion of a hot-rolling step and the initiation of a coiling step, the steel sheet is cooled to 650°C or below ([0111], L 1-4), at a preferable cooling rate of 40-120 °C/s ([0112], L 1-5). Okamoto teaches that this cooling rate range is preferable as it is high enough to prevent generation of a pearlite phase which may adversely affect material properties, and low enough to ensure a stable material as cooling end-point temperature variations are insignificant ([0111], L 7-14).
It would have been obvious to an ordinarily skilled artisan to incorporate the cooling rate of 40-120 °C/s to coiling temperature as taught by Okamoto into the method taught by Lee. Cooling at such a rate prevents generation of a pearlite phase which may adversely affect material properties, and ensures a stable material as cooling end-point temperature variations are insignificant.
The Examiner asserts that the cooling rate taught by Lee in view of Okamoto (40-120 °C/s) overlaps substantially with the disclosed cooling rate (50°C/s or more). As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Regarding the cooling after coiling being water cooling, Koseki teaches that when a cooling method other than water cooling, such as mild cooling, is employed when cooling a steel product, both strength and ductility are lowered (see Koseki: [0162]).
It would have been obvious to an ordinarily skilled artisan to water cool when cooling the steel sheet after coiling, a step which is implicitly taught by Lee. It is known in the art that water cooling provides enhanced strength and ductility to a processed part over other cooling techniques, such as mild cooling.
Regarding claim 4, Lee teaches that the steel sheet may also be hot-dip galvanized after final heat treatment ([0099]).
Regarding claim 6, as previously discussed, the method of Lee in view of Okamoto and Koseki teaches cooling between the conclusion of hot rolling and initiation of coiling at a rate of 40-120 °C/s (see Okamoto: [0112]). Such a range encompasses the claimed range of 50-100 °C/s. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Response to Declaration
The declaration under 37 CFR § 1.132 made by Yuji Tanaka and filed 8/5/2021 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 8/5/2021 is insufficient to overcome the rejection of claim 1 based upon WO 2015/174605 (“Lee”; US 2017/0051378 cited herein as English translation, both cited in IDS of 08/06/2018 and of record) in view of US 2012/0305144 (“Okamoto”) and US 2010/0003540 (“Koseki”; of record) applied under 35 U.S.C. 103 as set forth in this Office action because:
In the declaration, Mr. Tanaka, a named inventor of the present application, presents additional experimental data which is meant to support an argument that the present claims exhibit unexpected results. Declarant states that the additional experimental data varies processing parameters such as cooling temperature, annealing temperature, and holding time in overaging treatment, whereby the mode of crystal grain circularity in some of the additional examples falls out of the claimed range of 0.6 or less, which is then accompanied by a decrease in yield ratio to less than the claimed minimum of 70%. Declarant uses this result as evidence in making the argument that the specific steel structure and combination of properties as defined in claim 1 achieved by the specific composition and processing conditions as defined in claim 3 cannot be predicted from the prior art and are therefore unexpected results in view of the applied prior art. The Examiner respectfully finds this argument to be unpersuasive.
Of first note, the Examiner notes that Table 3 of the as-filed disclosure provides inventive examples of steels which have a mode of crystal grain circularity of 0.6 or less, yet possess a yield ratio which is less than 70% (see Table 3, Steel Sheet Nos. 12 and 18). These inventive examples satisfy all requirements of the claim, including the claimed mode of retained austenite crystal grain circularity, yet still have a yield ratio of less than 70%. Thus, these examples serve as evidence 
Further, the Examiner asserts that Applicant has not met the burden of establishing that the results presented in experimental data are unexpected and significant. In the present case, the difference between Lee and the present claims is not that Lee teaches a different range of retained austenite mode of crystal grain circularity, the difference is that Lee does not explicitly refer to such a parameter; however, based on reasoning provided in the rejection, it is expected that Lee would possess such a property, due to the substantial similarities in chemical composition, processing method, and other explicitly disclosed material properties, as well as the teaching by Lee that retained austenite grains are acicular or needle-like. Further, Fig. 4 of Lee and Fig. 4A of the as-filed disclosure may be compared, which also show substantial similarity in the size and shape of retained austenite grains, as previously referenced in the rejection of claim 5. The provided declaration does not argue against this rationale, and rather appears to simply draw a link between the claimed processing method in claim 3 and the claimed properties in claim 1.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 8/5/2021 are acknowledged and have been fully considered. Applicant has argued that a prima facie case of obviousness has not been established with respect to instant claim 1. Applicant states that the optimum morphology of retained austenite in terms of the crystal grain circularity influences the yield ratio of the steel sheet, and then alleges that based 
As discussed in the response to declaration section, Table 3 of the as-filed disclosure provides inventive examples of steels which have a mode of crystal grain circularity of 0.6 or less, yet possess a yield ratio which is less than 70% (see Table 3, Steel Sheet Nos. 12 and 18). These inventive examples satisfy all requirements of the claim, including the claimed mode of retained austenite crystal grain circularity, yet still have a yield ratio of less than 70%. Thus, these examples serve as evidence that Applicant’s claimed mode of crystal grain circularity maximum of 0.6 is not critical to achieve the yield ratio of 70% or greater.
	Applicant argues that the provided data shows that the specific steel structure including the mode of crystal grain circularity of the retained austenite could be achieved only by the very specific chemical composition and processing conditions as defined in claim 3. The Examiner finds this argument to have no basis in fact. It is unclear how the provided data supports an argument that the claimed chemical composition and processing conditions are the only way to achieve the steel microstructure and properties recited in claim 1. An argument may be made that the data shows that the claimed chemical composition and processing conditions are sufficient to result in the desired microstructure and material properties, but there is no indication that any other steel, processed by any other method, could not possibly attain the claimed microstructure and material properties. Regardless, such a finding should not be conflated with a successful showing of unexpected results. See MPEP 716.02(a) for examples of avenues by which evidence of nonobviousness may be shown.
not that Lee teaches a different range of retained austenite mode of crystal grain circularity, the difference is that Lee does not explicitly refer to such a parameter; however, based on reasoning provided in the rejection, it is expected that Lee would possess such a property, due to the substantial similarities in chemical composition, processing method, and other explicitly disclosed material properties, as well as the teaching by Lee that retained austenite grains are acicular or needle-like. Further, Fig. 4 of Lee and Fig. 4A of the as-filed disclosure may be compared, which also show substantial similarity in the size and shape of retained austenite grains, as previously referenced in the rejection of claim 5. The provided arguments and additional experimental data does not argue against or appear to contest this rationale, and rather appears to simply draw a link between the claimed processing method in claim 3 and the claimed properties in claim 1. This link is not sufficient evidence of nonobviousness, as there is no evidence that the results are greater than would be expected, superior over the prior art, uncover the presence of an unexpected property, or lack the presence of an expected property, for example.
Regarding Applicant’s argument that the yield ratios which may be calculated from inventive examples of Lee are not sufficiently close to the claimed range of 70% or greater, the Examiner finds this argument to be unpersuasive. The Examiner notes that the aforementioned yield ratio of 68%, which may be calculated from other properties given in an inventive example of Lee, does not constitute an upper bound on the range of yield ratios which may be possible in the steel taught by Lee. Lee does not disclose any information directly relating to yield ratio of the steel. However, the Examiner notes this to reiterate that the stated properties of Lee and those of prima facie expected that the prior art combination of Lee, Okamoto, and Koseki would possess these explicitly claimed properties.
Applicant also alleges that Lee does not contain teachings which would have reasonably suggested a steel sheet having a yield ratio of 70% or more as claimed. However, no reasoning to support such an allegation is given. The Examiner invites Applicant to explain why Lee would not reasonably suggest a steel sheet which may encompass steel sheets having a yield ratio of 70% or more, in view of the substantial similarities in each of chemical composition, processing method, and other explicitly disclosed material properties between Lee and the present application.

Regarding the previous double patenting rejections of record, the Examiner notes that these rejections are moot in view of the abandonment of US Application No. 16/075747.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735